TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00118-CV




Chad Kenneth Bagwell, Appellant

v.

Deborah Hang Nguyen, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-FM-07-004545, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant has filed an agreed motion to dismiss his appeal.  We grant the motion and
dismiss the appeal.  Tex. R. App. P. 42.1(a)(2).
 
                                                                        ___________________________________________
                                                                        David Puryear, Justice
Before Justices Patterson, Puryear and Henson
Dismissed on Appellant’s Motion
Filed:   July 18, 2008